Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections have been withdrawn.
Claims 1, 3-16 are allowed. 
Allowable subject matter:
	The closes prior art fails to teach the specific of an electrode-carrying member on the support, the electrode-carrying member including
longitudinally extending first and second struts positionable pestered in a blood vessel; electrodes on the electrode-carrying member; and
a first arrangement of fluoroscopically visible features on the first strut, and a second arrangement fluoroscopically visible features on the second strut, wherein fluoroscopically visible features of the first arrangement differ from fluroscopically visible features of the second arrangements in at least one of shape, size and brightness at least one fluoroscopic image so that the appearance of the fluoroscopically visible features on a single-view fluoroscopic image changes with the rotational orientation of the electrode carrying member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.